DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	In the remarks filed on 03/28/2022 and 08/08/2022, applicant states that a certified English translation of the foreign priority application has been filed. It is noted that no such document has been received by the office.

Claim Amendments
	Applicant has withdrawn claims 1-3 and 7-13 as being directed to a non-elected invention in response to the Notice of Non-Compliant Amendment mailed on 04/18/2022. Claim 13 has been newly added. Claim 13 has been examined on its merits.

Claim Objections
RE: Previous objections to the claims
	Claim 6 was previously rejected for minor typographic errors. Applicant has canceled claim 6 rendering the objection moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Previous rejection of claim 5 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.
	Claim 5 was previously rejected for reciting a bacterial strain Lactobacillus paracasei IJH-SONE68 but failing to comply with the deposit requirement. Applicant has canceled claim 5, rendering the rejection of record moot.
	It is noted that newly added claim 13 recites Lactobacillus paracasei IJH-SONE68, however, the deposit requirement has been fulfilled by applicant’s affidavit and deposit receipt (received on 03/28/2020).

RE: Previous rejection of claims 1-12 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
	Claim 1 was previously rejected for reciting “…a polysaccharide produced thereby”. It was unclear whether the polysaccharide was produced from the microorganism, the cultured microorganism, or the fermented microorganism. Applicant has withdrawn claim 1, rendering the previous rejection moot.
	Claims 2-12 were previously rejected due to their dependence on indefinite claim 1. Applicant has withdrawn claims 2-3 and 7-12 and canceled claims 4-6, rendering the previous rejection moot.RE: Previous rejection of claim 8 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
	Claim 8 was previously rejected for reciting the relative term “mainly”, which rendered the claim indefinite. Applicant has withdrawn claim 8, rendering the previous rejection moot.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

RE: Rejection of claims 1-12 under 35 U.S.C. 101 because the claimed invention is directed to laws of nature and natural phenomena without significantly more. 
	Claims 1-12 were previously rejected as being directed to laws of nature and natural phenomena without significantly more. Applicant has withdrawn claims 1-3 and 7-12 and canceled claims 4-6, rendering their rejection moot.

RE: Applicant’s arguments in favor of subject-matter eligibility of claim 13.
	Applicant has added claim 13 and argued that claim 13 recites “wherein said active ingredient is effective for suppressing fat accumulation in a subject in need thereof”, causing the claim to be subject matter eligible by exiting the analysis at step 2A, prong 2. This argument has been fully considered but is not found to be persuasive. The cited recitation is merely descriptive of a characteristic of the composition. There is no evidence presented that demonstrates that this characteristic is not present in nature (i.e. is due to a marked difference from naturally occurring Lactobacillus paracasei) and there is no requirement that the composition be in a particular amount which may result in the recited characteristic. A new ground of rejection has been set forth below.

New ground of rejection
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
This claim recites laws of nature and natural phenomena. The judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below:
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an
abstract idea?
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e).
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis
Step (1)(direction to a process, machine, manufacture, or composition of matter): 
Claim 13 is directed to a composition of matter, which is a statutory category. 
Therefore, the answer to step 1 is “yes”.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
Claim 13 recites “a cell body of, a cultured product or a fermented product of, or a polysaccharide of Lactobacillus paracasei strain IJH-SONE68 (Accession No. NITE BP-02242) as an active ingredient”. Applicant teaches that IJH-SONE68 was “isolated and identified from leaves of a fig” (Specification, [0013]). 
Therefore, the claim recites a product of nature and the answer to step 2A prong 1 is “yes”.
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	Claim 13 recites the additional element “wherein said active ingredient is effective for suppressing fat accumulation in a subject in need thereof”. This element is considered to be a characteristic of the claimed composition and does not effect a transformation or reduction of the judicial exception to a different state or thing, nor does it apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. 
	 Therefore, the answer to step 2A prong 2 is “no”.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept):
	Claim 13 does not recite additional elements which require analysis under step 2B. 
	 Therefore, the answer to step (2B) is “no”.
Conclusion
Claim 13 is directed to a judicial exception and does not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

RE: Rejection of claims 1-4, 6 and 9-12 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gueniche et al. (US 2006/0171936 A1).
	Claims 1-4, 6, and 9-12 were previously rejected as being anticipated by Gueniche et al. (US 2006/0171936 A1). Applicant has not argued the merits of the rejection of record but has withdrawn claims 1-3 and 9-12 and canceled claims 4 and 6, rendering their rejection moot.

RE: Rejection of claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fukushima (US 2011/0268702 A1).
Claims 1-6 and 9-12 were previously rejected as being anticipated by Fukushima (US 2011/0268702 A1). Applicant has not argued the merits of the rejection of record but has withdrawn claims 1-3 and 9-12 and canceled claims 4-6, rendering their rejection moot.

RE: Applicant’s arguments as to the patentability of claim 13 over the references of record.
	Applicant argues that neither Gueniche, Fukushima, nor Zivkovic teach or suggest the composition of claim 13 in which the active ingredient is effective for the suppression of fat accumulation. Applicant is reminded that the claim is to the composition and not any intended use or newly discovered properties of said composition. Therefore, the newly added claim cannot overcome the teachings in the art merely because it recites an intended use or unappreciated property of the previously known composition. MPEP 2112(I). It is noted that Fukushima appreciates the ability of L. paracasei strains to suppress fat accumulation ([0011] and [0067]). Because applicant has removed inclusion of “equivalents thereto” and limited the composition to one which comprises a cell body of, a cultured product or a fermented product of, or a polysaccharide of L. paracasei IJH-SONE68, and a new ground of rejection is set forth below in the 35 USC § 103 section of this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

RE: Rejection of claims 1-4 and 6-12 under 35 U.S.C. 103 as being unpatentable over Gueniche et al. (US 2006/0171936 A1) in view of Živković et al. (Frontiers in Microbiology, Vol. 7(286), Pages 1-14).
Claims 1-4 and 6-12 were previously rejected as being unpatentable over Gueniche et al. in view of Živković et al. Applicant has withdrawn claims 1-3 and 7-12 and canceled claims 4-6, rendering their rejection moot.

New ground of rejection
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 2011/0268702 A1).
Regarding claim 13, Fukushima teaches a composition comprising Lactobacillus paracasei, in particular Lactobacillus paracasei ST11 for the treatment and/or prevention of overweightness, obesity and/or associated metabolic disorders ([0016]). Fukushima teaches that “Lactobacillus paracasei” and “Lactobacillus paracasei ST11” include the bacterium (i.e. the cell body), a cell growth medium with the bacterium or a cell growth medium in which L. paracasei or L. paracasei ST11 was cultivated ([0018]-[0019]). Even if the L. paracasei strain disclosed by Fukushima is distinct from the strain disclosed in the instant claim, the scope of claim 13 encompasses compositions comprising any cultured product, fermented product, or polysaccharide produced by L. paracasei IJH-SONE68. The U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on the differences between the metabolites produced by L. paracasei IJH-SONE68 and the metabolites produced by L. paracasei ST11. Because the strains have the same taxonomic classification (L. paracasei) and share the property of being able suppress fat accumulation, there is a reasonable probability that at least one polysaccharide produced by L. paracasei IJH-SONE68 is also produced by L. paracasei ST11 and would be inherently contained within Fukushima’s cell growth medium with the bacterium or in which the bacterium was cultivated (i.e. the cultured or fermented product of the instantly claimed strain). Accordingly, the burden of establishing novelty by objective evidence is shifted to applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 13 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of copending Application No. 16/317,410.
The claims of ‘410 are drawn to exopolysaccharides of a lactic acid bacterium derived from a fig and belonging to Lactobacillus paracasei. Specifically, claim 5 limits the L. paracasei to L. paracasei IJH-SONE68. The instant claim encompasses a composition comprising polysaccharides derived from L. paracasei IJH-SONE68. Therefore, the claims overlap in scope.
This is a provisional nonstatutory double patenting rejection.

Claim 13 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of copending Application No. 17/048,916.
The claims of ‘916 are drawn to compositions for the prevention or improvement of type I allergy, comprising a cell body of L. paracasei, a cultured product or fermented product thereof, or a polysaccharide produced thereby. Claim 4 of ‘916 limits the L. paracasei to L. paracasei IJH-SONE68 or a lactic acid bacterium equivalent thereto. The instant claim encompasses compositions comprising a cell body, a cultured or fermented product, or a polysaccharide of L. paracasei IJH-SONE68. Therefore, the claims overlap in scope.
This is a provisional nonstatutory double patenting rejection.

Claim 13 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 6-12 of copending Application No. 17/048,930.
The claims of ‘930 are drawn to methods of administering L. paracasei IJH-SONE68 to prevent or improve type IV allergy in a subject in need thereof. Although the instant claims recite the characteristic of “…wherein said active ingredient is effective for suppressing fat accumulation in a subject in need thereof”, the method of ‘930 nevertheless requires administration of the instantly claimed composition. Therefore, the claims overlap in scope.
This is a provisional nonstatutory double patenting rejection.

Claim 13 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-19, 21-22, and 30-33 of copending Application No. 16/317,397.
The claims of ‘397 are drawn to methods for preparing (claims 17-19) and administering (claims 21-22 and 30-33) compositions comprising L. paracasei IJH-SONE68. Because the methods recited in ‘397 require the use of the composition claimed within claim 13 of the instant application, the claims overlap in scope.
This is a provisional nonstatutory double patenting rejection.

Claim 13 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of copending Application No. 17/794,926.
	The claims of ‘926 are drawn to compositions comprising a cell body, a cultured or fermented product, or a polysaccharide produced by L. paracasei strain IJH-SONE68. Although the instant claims recite the characteristic of “…wherein said active ingredient is effective for suppressing fat accumulation in a subject in need thereof”, the compositions nevertheless overlap in scope.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed. 
 Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651